UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


Katie L. Whalen,

             Plaintiff,

       v.                                           18-CV-29 (JLS)

Nancy Ann Berryhill,
Acting Commissioner of Social Security,

             Defendant.


                            DECISION AND ORDER

      Plaintiff Katie L. Whalen brought this action under the Social Security Act,

seeking review of the determination by the Commissioner of Social Security that

she was not disabled. Dkt. 1. Whalen moved for judgment on the pleadings. Dkt.

8. The Commissioner then responded and cross-moved for judgment on the

pleadings. Dkt. 11. Whalen replied. Dkt. 13.

      For the reasons stated below, the Court grants Whalen’s motion and denies

the Commissioner’s cross-motion.




                                          1
                             PROCEDURAL HISTORY

      On January 24, 2014, Whalen applied for Disability Insurance Benefits

(“DIB”) and Supplemental Social Security Income (“SSI”).1 Dkt. 5, at 130.2 She

claimed that she had been disabled since December 1, 2013, due to fibromyalgia,

congenital hydrocephalus with shunt replacement, migraines, vision loss, and

biliary dyskinesia. See, e.g., Tr. 132, 136-38, 272.

      On May 1, 2014, Whalen received notice that her application was denied

because she was not disabled under the Social Security Act. Id. at 152. She

requested a hearing before an administrative law judge (“ALJ”) (id. at 160), which

occurred on June 3, 2016 (id. at 33). The ALJ then issued a decision on September

26, 2016, confirming the finding that Whalen was not disabled. Id. at 11. Whalen

appealed the ALJ’s decision, but her appeal was denied, and the Commissioner’s

decision became final. Id. at 1-6. She then commenced this action. Dkt. 1.




1 One category of persons eligible for DIB includes any adult with a disability who,
based on his quarters of qualifying work, meets the Act’s insured-status
requirements. See 42 U.S.C. § 423(c); see also Arnone v. Bowen, 882 F.2d 34, 37-38
(2d Cir. 1989). SSI, on the other hand, is paid to a person with a disability who also
demonstrates financial need. 42 U.S.C. § 1382(a). A qualified individual may
receive both DIB and SSI, and the Social Security Administration uses the same
five-step evaluation process to determine eligibility for both programs. See 20 C.F.R
§§ 404.1520(a)(2) (concerning DIB); 416.920(a)(2) (concerning SSI).
2Dkt. 7 is the transcript of proceedings before the Social Security Administration.
All further references are denoted “Tr. .”

                                           2
                               LEGAL STANDARDS

 I.   District Court Review

      The scope of review of a disability determination involves two levels of

inquiry. See Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). First, the Court

must “decide whether [the Commissioner] applied the correct legal principles in

making the determination.” Id. The Court’s review for legal error ensures “that the

claimant has had a full hearing under the . . . regulations and in accordance with

the beneficent purposes” of the Social Security Act. See Moran v. Astrue, 569 F.3d

108, 112 (2d Cir. 2009) (quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).

Second, the Court “decide[s] whether the determination is supported by ‘substantial

evidence.’” Johnson, 817 F.2d at 985 (quoting 42 U.S.C. § 405(g)).

      “Substantial evidence” is “more than a mere scintilla” and “means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotations

and citation omitted). The Court does not “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (internal

quotations and citation omitted). But “the deferential standard of review for

substantial evidence does not apply to the Commissioner’s conclusions of law.”

Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003). Indeed, if there is “a

reasonable basis for doubt whether the ALJ applied correct legal principles,”

applying the substantial evidence standard to uphold a finding that the claimant

was not disabled “creates an unacceptable risk that a claimant will be deprived of



                                          3
the right to have her disability determination made according to the correct legal

principles.” Johnson, 817 F.2d at 986.


II.    Disability Determination

       ALJs follow a five-step evaluation process to determine if a claimant is

disabled. See 20 C.F.R. § 404.1520 (a)(1). At the first step, the ALJ determines

whether the claimant currently is engaged in substantial gainful employment. Id.

§ 404.1520(a)(4)(i). If so, the claimant is not disabled. Id. If not, the ALJ proceeds

to step two. Id. § 404.1520(a)(4).

       At step two, the ALJ decides whether the claimant suffers from any severe

impairments. Id. § 404.1520(a)(4)(ii). If there are no severe impairments, the

claimant is not disabled. Id. If there are any severe impairments, the ALJ proceeds

to step three. Id. § 404.1520(a)(4).

       At step three, the ALJ determines whether any severe impairment or

combination of impairments meets or equals an impairment listed in the

regulations. Id. § 404.1520(a)(4)(iii). If the claimant’s severe impairment or

combination of impairments meets or equals an impairment listed in the

regulations and meets the duration requirement, the claimant is disabled. Id.

§§ 404.1520(a)(4)(iii), (d).

       But if the ALJ finds that no severe impairment or combination of

impairments meets or equals an impairment in the regulations, the ALJ proceeds to

calculate the claimant’s residual functional capacity (“RFC”). Id.

§§ 404.1520(a)(4)(iv), (e). The RFC is a holistic assessment that addresses the


                                           4
claimant’s medical impairments—both severe and non-severe—and evaluates the

claimant’s ability to perform physical or mental work activities on a sustained basis,

notwithstanding limitations for her collective impairments. See id. §§ 404.1520(e),

404.1545.

      The ALJ then proceeds to step four and determines, using the claimant’s

RFC, whether the claimant can perform past relevant work. Id.

§§ 404.1520(a)(4)(iv), (e). If the claimant can perform past relevant work, she is not

disabled, and the analysis ends. Id. §§ 404.1520(a)(4)(iv), (f). But if the claimant

cannot, the ALJ proceeds to step five. Id. §§ 404.1520(a), (f).

      In the fifth and final step, the Commissioner must present evidence showing

that the claimant is not disabled because the claimant is physically and mentally

capable of adjusting to an alternative job. See Berry v. Schweiker, 675 F.2d 464, 467

(2d Cir. 1982); 20 C.F.R. §§ 404.1520(a)(4)(v), (g). Specifically, the Commissioner

must prove that the claimant “retains a residual functional capacity to perform

alternative substantial gainful work which exists in the national economy.” Rosa v.

Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (internal quotations and citation omitted).


                                    DISCUSSION


      Whalen claims five errors with the Commissioner’s conclusion that she is not

disabled. First, she argues that the ALJ’s RFC finding that she could “frequently”

read in 18-point font or greater was not supported by substantial evidence. Dkt. 8-

1, at 13-15. Second, Whalen argues that the ALJ improperly concluded at step four

that she could perform her past relevant work as a Front Desk Clerk/Agent. Id. at

                                           5
15-17. Third, Whalen argues that the vocational expert’s testimony did not

constitute substantial evidence upon which to base the ALJ’s findings at steps four

and five of the evaluation process, and that the ALJ failed to elicit testimony from

the vocational expert regarding the conflict between his testimony and the

information contained in the Directory of Occupational Titles. Id. at 17-22. Fourth,

Whalen argues that the ALJ incorrectly found that she could perform work

activities on a regular and continuing basis. Id. at 22-24. And fifth, Whalen argues

that the ALJ’s finding that she could perform light work was unsupported by the

record. Id. at 24-26.


I.    The ALJ erred in finding that Whalen could “frequently” read
      18-point font or greater.

      The ALJ found that Whalen “has the residual functional capacity to . . .

frequently read computer screens, books or newspaper print 18 point font or

greater.” Tr. 15. Whalen argues that this finding is unsupported by substantial

evidence. The Court agrees.

      A very specific RFC assessment—such as the amount of time a claimant can

spend on certain activities—must be based on evidence in the record, not on “the

ALJ’s own surmise.” Cosnyka v. Colvin, 576 F. App’x 43, 46 (2d Cir. 2014)

(summary order); see also Mariani v. Colvin, 567 F. App’x 8, 10 (2d Cir. 2014)

(summary order) (vacating and remanding where the RFC finding that plaintiff

could perform manipulation/fingering 50% of the time during a work day was not

supported by substantial evidence).



                                          6
      Here, the ALJ’s finding that Whalen can read “frequently” in 18-point font

contradicts both Whalen’s direct testimony and Dr. Theodore Prawak’s March 2014

medical opinion, to which the ALJ afforded “significant weight.” Tr. 15, 17. With

respect to her vision, Whalen testified it “[s]eems like things are moving . . . and

zeroing in [and] focusing is very difficult.” Id. at 44-45. To read, she requires

“things blown up . . . very, very big”—usually, in 18-point font. Id. at 44. When the

text is directly in front of her, with large type, she testified she could probably

withstand five minutes of reading. Id. at 45. She testified, too, that at the onset of

headaches and dizziness caused from such reading, she needs a half-hour break to

refocus. Id.; see also id. at 52-53 (testifying that her vision causes problems with

balancing and walking in a straight line, which has resulted in her walking into

walls).

      In assessing Whalen’s vision, the ALJ gave “significant weight” to the March

25, 2014 opinion of Dr. Prawak. Id. at 17. Dr. Prawak summarized that Whalen’s

“vision is not good enough to drive a motor vehicle, operate machinery, or climb[]

heights. Prolonged reading should be curtailed.” Id. at 543. The ALJ “afford[ed]

significant weight” to Dr. Prawak’s opinion that Whalen was unable to drive,

operate machinery, or climb heights, see id. at 17 (finding that such an opinion was

“consistent with the medical evidence of record”), but ignored that “[p]rolonged

reading should be curtailed.” Without any explanation, the ALJ found to the

contrary—that Whalen can read “frequently.” Id. at 15. This limitation “not only is

absent from the record, it actually contradicts the opinion of a medical provider.”



                                            7
Heckman v. Comm’r of Soc. Sec., 6:18-cv-06032-LJV, 2019 WL 1492868, at *4

(W.D.N.Y. Apr. 4, 2019).

      “[I]t is a fundamental tenet of Social Security law than an ALJ cannot pick

and choose only part of a medical opinion that support his determination.”

Caternolo v. Astrue, No. 6:11-CV-6601 (MAT), 2013 WL 1819264, at *9 (W.D.N.Y.

Apr. 29, 2013) (internal citations omitted) (collecting cases). “[I]n weighing

evidence, the ALJ cannot arrive at specific limitations that do not appear anywhere

in that evidence.” Heckman, 2019 WL 1492868, at *4; see also McBrayer v. Sec’y. of

Health and Human Servs., 712 F.2d 795, 799 (2d Cir. 1983) (“[T]he ALJ cannot

arbitrarily substitute his own judgment for competent medical opinion.”). Without

“some explanation” from the ALJ “as to the tether between [the] RFC and the non-

stale medical opinions or statements from plaintiff, the RFC appears to be based

upon [the ALJ’s] lay analysis of plaintiff’s limitations, which is not permitted and

requires remand.” Jordan v. Berryhill, 1:17-CV-00509(JJM), 2018 WL 5993366, at

*3 (W.D.N.Y. Nov. 15, 2018).

      The Court is not persuaded by the Commissioner’s argument that either

Whalen’s bachelor’s degree in hospitality management or “hobbies,” including

“watching movies and television, reading, and using a computer to email and

engage in social networking,” support the ALJ’s finding that Whalen can read

“frequently” in 18-point font. Dkt. 11-1, at 15, 18. There is nothing inherent in

these activities that proves Whalen can read “frequently” in 18-point font. See also

Tr. 62-63 (Whalen testifying that she has her laptop screen “blown up so that [she]



                                           8
can see it”). That Whalen earned a bachelor’s degree in 2005 (id. at 42-43) does not

bear on whether Whalen has been able to read since her alleged disability beginning

December 1, 2013, or her capacity to read today. Further, Whalen “should not be

penalized for attempting to lead [a] normal [life] in the face of [her] limitations.”

Harris v. Colvin, 149 F. Supp. 3d 435, 446 (W.D.N.Y. 2016) (citations omitted).

         The finding that Whalen can read “frequently” in 18-point font is not

harmless. At the hearing, in response to a series of hypothetical questions, the

vocational expert testified that an individual who had certain limitations—such as

the inability to climb ladders, work on a conveyor belt or assembly line, and work in

an environment with more than a moderate noise level—but who could “frequently”

read computer screens, book, or newspaper print at an 18-point font or greater

would be able to work as a Front Desk Clerk/Agent. Tr. 72-73. According to the

vocational expert, however, an individual who is similarly situated, but who could

only “occasionally” read in 18-point font, would be “preclude[d]” from such work. Id.

at 73.

         If Whalen can, in fact, read “frequently” in 18-point font, “these

determinations must come from medical evidence or opinions in the record, not the

ALJ’s ‘own surmise.’” Heckman, 2019 WL 1492868, at *4 (citing Cosnyka, 576 F.

App’x. at 46). Thus, the case is remanded “so that the ALJ can reconsider these

specific limits in his RFC determination or develop the record by recontacting

[Whalen’s] physicians to obtain evidence supporting these specific limitations,”

including Dr. Prawak, who has already found that Whalen should avoid “prolonged



                                             9
reading.” Id.; see also Tr. 543; Mariani, 567 F. App’x at 10 (remanding where the

record provided “no evidence for the ALJ’s specific finding that [plaintiff] could use

his dominant right hand for fifty percent of the workday”).


II.   The ALJ improperly concluded that Whalen could perform
      her past relevant work as she performed it or as it is performed
      in the national economy.

      At step four of the evaluation process, the ALJ found that Whalen could

perform her past work as a Front Desk Clerk/Agent. Tr. 19. This was error for two

reasons. First, as discussed above, the ALJ’s finding that Whalen can “frequently”

read 18-point font was unsubstantiated. Had the ALJ found that Whalen can only

“occasionally” read 18-point font, she would be precluded from returning to her past

work as a Front Desk Clerk/Agent. Id. at 72-73. Indeed, such a finding may be

supported by Dr. Prawak’s medical opinion that Whalen should avoid “[p]rolonged

reading.” See id. at 61-62 (Whalen, testifying she needed help checking guests into

the hotel because of her vision issues); id. at 77-78 (vocational expert, testifying that

a Front Desk Clerk/Agent must be “able to see details at close range within a few

feet of the computer”).

      Second, the ALJ “erred by concluding that plaintiff could perform [her] past

relevant work . . . without making specific findings as to the physical and mental

demands of that work.” Steficek v. Barnhart, 462 F. Supp. 2d 415, 421 (W.D.N.Y.

2006); compare id. (finding the ALJ’s statement that plaintiff’s past work “required

no heavy lifting and was performed primary in the seated position . . .”

insufficiently specific as to the demands of the work), with Tr. 19 (describing the


                                           10
Front Desk Clerk/Agent position only as “a ‘light’ semi-skilled job with a specific

vocational preparation or SVP rating of four”).


III.   The ALJ failed to elicit testimony from the vocational expert
       regarding conflicts between his testimony and the Directory
       of Occupational Titles.

       The ALJ found, based upon the testimony of the vocational expert, that

Whalen could work as an “Assembler Small Products[;] DOT job code of 706.684-

022,” “Hand Packager; job code of 222.687022,” or as a “Ticket Taker; DOT job code

of 344.667-010.” Tr. 20. Whether Whalen can act as a Ticket Taker must be

decided on remand in light of the ALJ’s unsubstantiated finding that she can

“frequently” read 18-point font.3 See, e.g., DICOT 344.667-010 (G.P.O.), 1991 WL

672863 (requiring that a Ticket Taker perform “frequently” with near acuity, or

from one-third to two-thirds of the time).

       The findings that Whalen could act as an Assembler and Hand Packager are

incompatible with certain of the ALJ’s RFC determinations and the DOT. The

former has a noise level of “Level 4 – Loud” and requires performance of “repetitive

tasks on assembly line.” DICOT 706.684-022 (G.P.O.), 1991 WL 679050. These

characteristics conflict with the ALJ’s RFC findings—namely, that Whalen “cannot

work in an environment with more than a moderate noise level” and “cannot


3 The exchange on the record regarding color-coded admission tickets is more
speculative than substantial. Tr. 73-76. As such, it does not provide substantial
evidence for a contrary conclusion. See also id. at 80-81 (vocational expert,
testifying that, regardless of the point font, “[i]f they cannot visually acuity focus
and concentrate, they will not be able to . . .” perform the occupations he provided to
the ALJ); id. at 136 (finding loss of central visual acuity “severe”).

                                             11
complete work that involves a conveyor belt or an assembly line.” Tr. 15. The

Court rejects as speculation the Commissioner’s argument that “the ALJ and

vocational expert would have known” that “not all assembly jobs are at [a loud

noise] level.” Dkt. 11-1, at 23. In addition, because the ALJ categorically found

that Whalen “cannot complete work that involves . . . an assembly line,” the Court is

not persuaded that Whalen can perform this task despite the possibility that she

could be “assigned to different work stations . . . to reduce fatigue.” Id. (citing

DICOT 706.684-022); see also Tr. 15.

      The ALJ’s finding, based upon the vocational expert’s testimony, that Whalen

could act as a Hand Packager is also incompatible with the DOT. A Hand Packager

“[s]tarts, stops, and regulates” the speed of a conveyor belt, in a “loud” noise level,

and performed at the medium exertional level. These characteristics contradict the

ALJ’s RFC findings that Whalen can perform “light work,” cannot complete work

that involves a conveyor belt, and cannot work in an environment with more than a

moderate noise level. Tr. 15.

      When testifying that Whalen could act as a Hand Packager, however, the

vocational expert provided the ALJ with the DOT code for a Routing Clerk. Id. at

73-74. See DICOT 222.687-022 (G.P.O.), 1991 WL 672133. Nonetheless, even

assuming that the vocational expert “misspoke when he referred to ‘hand packager’

rather than ‘routing clerk,’” see Dkt. 11-1, at 21, the Court agrees with Whalen that

“the record lacks testimony from [the vocational expert] that this occupation could

be performed with the limitations given by the ALJ.” Dkt. 8-1, at 20. A Routing



                                           12
Clerk “[r]eads delivery or route numbers marked on articles or delivery slips, or

determines locations of addresses indicated on delivery ships, using charts.” In

addition, a Routing Clerk “[m]ay be designated according to work station as

Conveyor Belt Package Sorter.” See DICOT 222.687-022 (G.P.O.). The vocational

expert did not opine on whether this job could be performed by an individual who,

like Whalen, reads in 18-point font. See also Tr. 80-81 (an individual who “cannot

visually acuity focus and concentrate,” regardless of the size font, will be unable to

perform the occupations provided by the vocational expert); id. at 136 (finding

Whalen’s loss of central visual acuity “severe”). In addition, the ALJ did not elicit

testimony as to whether Whalen can perform this job despite her being unable to do

work involving a conveyor belt, or whether that limitation would affect the number

of Routing Clerk positions in the national economy.


IV.   Substantial evidence supports a finding that Whalen cannot
      perform work activities on a regular and continuing basis.

      Whalen argues that the ALJ erred in finding that Whalen could perform

work as a Front Desk Clerk/Agent, Assembler Small Parts, Hand Packager (or

Routing Clerk), and Ticket Taker on a sustained basis, as such a finding is

unsupported by substantial evidence of record. The Court agrees.

      The evidence does not support a finding that Whalen can perform sustained

work activities on a “regular and continuing basis”—meaning, 8 hours a day, for 5

days a week, or an equivalent work schedule. See Social Security Ruling 96-8p.

Substantial evidence shows that Whalen’s hydrocephalus and fibromyalgia and

corresponding migraines, vision and subsequent balance issues, and fatigue would

                                          13
impact her ability to maintain attendance and productivity in the workplace. See,

e.g., Tr. 46-47 (headaches require her to rest and impair her ability to “function,”

including her ability to look at a screen); id. at 48-49 (vision issues cause her to trip,

lose her balance, and walk into walls); id. at 50-51 (extreme fatigue, restless nights,

and need to rest during the day because of fibromyalgia and headaches); id. at 54

(lower back pain “all the time”); id. at 55 (on a “bad day,” Whalen needs to lay down

for six hours); id. at 58 (her ability to walk is limited to ten minutes before needing

a fifteen-minute break); id. at 58-59 (can only sit for a half-hour in one position; can

stand for five-minutes in one position). Moreover, where fibromyalgia is at issue, “a

claimant’s testimony, regarding her symptoms from the disorder, should be given

increased importance in the ALJ’s determination of whether the claimant is

disabled.” Davidow v. Astrue, No. 08-CV-6205T, 2009 WL 2876202, at *5 (W.D.N.Y.

Sept. 2, 2009). Further, the vocational expert testified that four unscheduled

absences a month would preclude “any form of competitive employment.” Tr. 75.

See also id. at 75-77 (employers might tolerate absences “once a month or three

times in a quarter, but not [] back to back except in emergency situations”).

Substantial evidence, therefore, does not support a finding that Whalen can operate

in the workplace on a sustained basis.

      This Court “will not reach the remaining issues raised by [Whalen] because

they may be affected by the ALJ’s treatment of this case on remand.” Watkins v.

Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003); see also Bell v. Colvin, No. 5:15-CV-

01160 (LEK), 2016 WL 7017395, at *10 (N.D.N.Y. Dec. 1, 2016) (declining to reach



                                           14
arguments “devoted to the question of whether substantial evidence supports

various determinations made by [the] ALJ” where the court had already determined

remand was warranted).


                                   CONCLUSION


      For these reasons, the Court GRANTS Whalen’s motion for judgment on the

pleadings (Dkt. 8) and DENIES the Commissioner’s motion for judgment on the

pleadings (Dkt. 11). The Commissioner’s decision is VACATED, and the matter is

REMANDED for further administrative proceedings consistent with this decision

and order. The Clerk of Court is directed to close this case.

SO ORDERED.

Dated:       March 31, 2020
             Buffalo, New York



                                            s/John L. Sinatra, Jr.
                                           JOHN L. SINATRA, JR.
                                           UNITED STATES DISTRICT JUDGE




                                          15
